Exhibit 10.1

NBCUNIVERSAL

DEFERRED COMPENSATION PLAN

ARTICLE I - PURPOSE; EFFECTIVE DATE

 

1.1. Purpose. The purpose of this NBCUniversal Deferred Compensation Plan
(formerly known as the “NBCUniversal 2011 Deferred Compensation Plan,”
hereinafter, the “Plan”), as amended, restated and renamed, effective as of
January 1, 2013, is to permit a select group of highly compensated employees of
NBCUNIVERSAL MEDIA, LLC (and its selected subsidiaries and/or affiliates) to
defer the receipt of income which would otherwise become payable to them. It is
intended that this Plan, by providing these eligible individuals an opportunity
to defer the receipt of income, will assist in retaining and attracting
individuals of exceptional ability.

 

1.2. Effective Date. This Plan was originally effective on January 30, 2011, the
day after the Closing, as defined herein. This amendment and restatement of the
Plan is effective January 1, 2013 with respect to compensation earned after
December 31, 2012.

 

1.3. Plan Type. For purposes of Section 409A, the portion of the amounts
deferred by the Participants and benefits attributable thereto, shall be
considered an elective account balance plan as defined in Treas. Reg.
Section1.409A -1(c)(2)(i)(A), or as otherwise provided by the Code; the portion
of the amounts deferred as employer contributions and benefits attributable
thereto, shall be considered a non-elective account balance plan as defined in
Treas. Reg. Section1.409A -1(c)(2)(i)(B), or as otherwise provided by the Code.

ARTICLE II - DEFINITIONS

For the purpose of this Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1. Account(s). “Account(s)” means the account or accounts maintained on the
books of the Company used solely to calculate the amount payable to each
Participant under this Plan and shall not constitute a separate fund of assets.
Account(s) shall be deemed to exist from the time amounts are first credited to
such Account(s) until such time that the entire Account Balance has been
distributed in accordance with this Plan. The Accounts available for each
Participant shall be identified as:

 

  a) Company Contribution Account;

 

  b) Retirement Account; and



--------------------------------------------------------------------------------

  c) In-Service Account; each Participant may maintain up to two (2) In-Service
Accounts based on selecting different times and/or form of payments as selected
under Article 5, below.

Notwithstanding the limitations on the number of Accounts permitted above, the
Participant shall be permitted to maintain the number of Accounts which the
Committee may, in its sole discretion, permit in writing prior to the
establishment of such Accounts.

 

2.2. Affiliate. “Affiliate” means, with respect to any Person, any other person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person. For purposes of this definition, the term
“control,” including its correlative terms “controlled by” and “under common
control with,” mean, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

2.3. Beneficiary. “Beneficiary” means the Person(s) designated by the
Participant, entitled under Article VI to receive any Plan benefits payable
after the Participant’s death.

 

2.4. Board. “Board” means the Board of Directors of Comcast.

 

2.5. Closing. “Closing” means the closing of the transactions contemplated by
the Master Agreement. For this purpose, the term “Master Agreement” means the
Master Agreement, dated as of December 3, 2009, by and among: the General
Electric Company, a New York corporation; NBC Universal, Inc., a Delaware
corporation; Comcast; and, Navy, LLC, a Delaware limited liability company.

 

2.6. Code. “Code” means the Internal Revenue Code of 1986, as may be amended
from time to time. Any reference in this Plan to “applicable guidance”, “further
guidance” or other similar term shall include any proposed, temporary or final
regulations, or any other guidance, promulgated with respect to or in connection
with Section 409A by the U.S. Department of Treasury or the Internal Revenue
Service.

 

2.7. Comcast. “Comcast” means Comcast Corporation, a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

 

2.8. Committee. “Committee” means the Compensation Committee of the Board. The
Committee may delegate its authority under the Plan, in whole or in part, to a
person, persons or committee, and such delegate shall have the authority of the
Committee to the extent of such delegation.

 

2.9. Company. “Company” means NBCUNIVERSAL MEDIA, LLC, a Delaware limited
liability company, or any successor to the business thereof.

 

2.10.

Compensation. “Compensation” means the base salary payable to and bonus or
incentive compensation earned by a Participant with respect to employment
services performed for a

 

-2-



--------------------------------------------------------------------------------

  Participating Employer by the Participant and considered to be “wages” for
purposes of federal income tax withholding. For purposes of this Plan only,
Compensation shall be calculated before reduction for any amounts deferred by
the Participant pursuant to the Company’s tax qualified plans which may be
maintained under Section 401(k) or Section 125 of the Code, or pursuant to this
Plan or any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any other forms of compensation is subject to
Committee approval, made prior to the time that any Deferral Commitment is
required to be filed under this Plan.

 

2.11. Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III, and
as permitted by the Committee in its sole discretion. The Deferral Commitment
shall apply to each payment of Compensation payable to a Participant, and the
Committee is empowered to group the various types of Compensation together for
purposes of effecting the election to defer. By way of example: the Committee
may apply the election to defer “salary” to salary, commissions, and any other
regularly occurring form of compensation; or the Committee may apply the
election to defer “bonus” to annual bonuses, short-term bonus, long term bonus
arrangements and other forms of incentive based compensation, unless
specifically identified. The Deferral Commitment shall specify the Account or
Accounts to which the Compensation deferred shall be credited. Such designation
shall be made in the form of whole percentages, as limited by Section 3.2(b) and
(d) below. A Deferral Commitment with respect to any bonus or incentive
compensation which is determined by the Committee to be Performance Based
Compensation within the meaning of Section 409A of the Code shall be made as
provided by the Committee, but no later than six (6) months prior to the end of
such performance period. Any Deferral Commitment shall be made in a form and at
a time deemed acceptable to the Committee.

 

2.12.

Deferral Period. “Deferral Period” means each calendar year, except that if a
Participant first becomes eligible after the beginning of a calendar year, the
initial Deferral Period shall be the date the Participant first becomes eligible
to participate in this Plan through and including December 31st of that calendar
year.

 

2.13. Determination Date. “Determination Date” means each calendar day.

 

2.14. Disability. “Disability” means:

 

  a) an individual’s inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or

 

  b) Circumstances under which, by reason of any medically determinable physical
or mental impairment which can be expected to result in death or can be expected
to last for a continuous period of not less than twelve (12) months, an
individual is receiving income replacement benefits for a period of not less
than three (3) months under an accident or health plan covering employees of the
individual’s employer.

 

-3-



--------------------------------------------------------------------------------

2.15. Distribution Election. “Distribution Election” means the form prescribed
by the Committee and completed by the Participant, indicating the chosen form of
payment for benefits payable from each Account under this Plan, as elected by
the Participant.

 

2.16. Discretionary Contribution. “Discretionary Contribution” means the Company
contribution credited to a Participant’s Account(s) under Section 4.4, below.

 

2.17. Financial Hardship. “Financial Hardship” means a severe financial hardship
to the Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, or a dependent (as defined in Section 152(a) of the Code)
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the participant.

 

2.18. 401(k) Plan. “401(k) Plan” means the NBCUniversal Capital Accumulation
Plan (“CAP”), the Comcast Corporation Retirement-Investment Plan (the “Comcast
RIP”) or any other successor defined contribution plan maintained for the
benefit of employees of the Company that qualifies under Section 401(a) of the
Code and satisfies the requirements of Section 401(k) of the Code.

 

2.19. Interest. “Interest” means the amount credited to or charged against a
Participant’s Account(s) on each Determination Date, which shall be based on the
Valuation Funds chosen by the Participant as provided in Section 2.28, below and
in a manner consistent with Section 4.3, below. Such credits or charges to a
Participant’s Account may be either positive or negative to reflect the increase
or decrease in value of the Account in accordance with the provisions of this
Plan.

 

2.20. NBCUniversal Operating Committee. “NBCUniversal Operating Committee” means
the group of senior management employees of the Company and its subsidiaries who
have been appointed as members of the NBCUniversal Operating Committee by the
Chief Executive Officer of NBCUniversal, LLC.

 

2.21. Participant. “Participant” means any individual who is eligible, pursuant
to Section 3.1, below, to participate in this Plan, and who either, has elected
to defer Compensation under this Plan in accordance with Article III, below, or
who is determined by the Committee in their sole discretion as being eligible to
receive a Discretionary Contribution, or for whom an Account Balance is
maintained under this Plan. Such individual shall remain a Participant in this
Plan for the period of deferral, or credit, and until such time as all benefits
payable under this Plan have been paid in accordance with the provisions hereof.

 

2.22. Participating Employer. “Participating Employer” means the entity whose
employees are Participants under this Plan, and except as otherwise provided by
the Committee, include NBCUniversal, LLC, a Delaware limited liability company,
and any subsidiary of NBCUniversal, LLC that is an Affiliate of NBCUniversal,
LLC.

 

2.23.

Performance Based Compensation. “Performance Based Compensation” means the
portion of Compensation determined by the Committee to satisfy the requirements
set forth in

 

-4-



--------------------------------------------------------------------------------

  Treas. Reg. Section1.409A-1(e), and such Performance Based Compensation may be
determined on a fiscal or calendar year basis.

 

2.24. Person. “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

 

2.25. Plan. “Plan” means this NBCUniversal Deferred Compensation Plan, as
amended and restated effective January 1, 2013, and as amended thereafter from
time to time.

 

2.26. Retirement. “Retirement” means the termination of a Participant’s
employment with a Participating Employer, for reasons other than death or
Disability, on or after attainment of age sixty (60) with at least five
(5) years of continuous service with a Participating Employer, including service
with an employer that is a party to the Master Agreement prior to the Closing.

 

2.27. Termination. “Termination”, “terminates employment” or any other similar
such phrase means a Participant’s “separation from service” with a Participating
Employer, for any reason, within the meaning of Section 409A of the Code, and
Treas. Reg. Section1.409A-1(h) and other applicable guidance.

 

2.28. Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee.
These Valuation Funds are used solely to calculate the Interest that is credited
to each Participant’s Account(s) in accordance with Article IV, below, and do
not represent, nor should it be interpreted to convey any beneficial interest on
the part of the Participant in any asset or other property of the Company. The
determination of the increase or decrease in the performance of each Valuation
Fund shall be made by the Committee in its reasonable discretion. The Committee
shall select the various Valuation Funds available to the Participants with
respect to this Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time in the
discretion of the Committee.

ARTICLE III - ELIGIBILITY AND PARTICIPATION

 

3.1. Eligibility and Participation. The following rules relating to eligibility
and participation apply with respect to Compensation earned after December 31,
2012.

 

  a) Eligibility. Eligibility to participate in the Plan shall be limited to
those non-union, select key employees of a Participating Employer, who are
otherwise eligible for U.S. benefits and who meet at least one of the following
criteria (as determined by the Committee):

 

  i)

Any employee of a Participating Employer with annualized Compensation (including
base salary plus target bonus) in excess of the annual compensation limit set
forth in Section 401(a)(17) of the Code determined by the Committee, no later
than December 31, for the following calendar year, other than an employee of a

 

-5-



--------------------------------------------------------------------------------

  Participating Employer who is a member of the NBCUniversal Operating Committee
or who is an “Eligible Employee” as defined in the Comcast Corporation 2005
Deferred Compensation Plan.

 

  ii) Any employee of a Participating Employer designated by the Committee from
time to time, and approved for participation in this Plan.

 

  b) Participation. An individual’s participation in the Plan shall be effective
upon the individual first becoming eligible to participate, and the earlier of a
contribution under this Plan being made on behalf of the Participant by the
Company or the completion and submission of a Deferral Commitment, a
Distribution Election, and an Allocation Form to the Committee at a time and in
a form determined by the Committee.

 

  c) First-Year Participation. When an individual first becomes eligible to
participate in this Plan, and is not a Participant in another plan sponsored by
the Company or an Affiliate of the Company which is considered to be of a
similar type as defined in Treas. Reg. Section1.409A -1(c)(2)(i)(A) or (B), or
as otherwise provided by the Code, a Deferral Commitment may be submitted to the
Committee within thirty (30) days after of the individual becoming eligible to
participate. Such Deferral Commitment will be effective only with regard to
Compensation earned and paid with respect to services performed following
submission of the Deferral Commitment to the Committee.

 

3.2. Form of Deferral Commitment. A Participant may elect to make a Deferral
Commitment at such other time and in such form as determined by the Committee,
but in no event later than the date on which the election is required to become
irrevocable as set forth in this Article or otherwise required by Section 409A
of the Code and applicable guidance, and the latest election on file as of that
time shall control. The Deferral Commitment shall specify the following:

 

  a) Timing of Deferral Election. The Participant shall make an election to
defer Compensation by filing a Deferral Commitment with the Committee, and such
election shall become irrevocable no later than the last day of the calendar
year prior to the Deferral Period, or as provided in Section 3.1(c), above,
except that a deferral of base salary earned in calendar year 2011 shall not
commence prior to the effective date of the Closing. In addition,
notwithstanding anything to the contrary, a Deferral Commitment with respect to
Performance Based Compensation may be filed with the Committee and such election
shall become irrevocable no later than six months before the end of the
performance period on which such Performance Based Compensation is based,
provided such Participant has been continuously employed with the Participating
Employer from the later of the beginning of the performance period or the date
on which the performance criteria for such Performance Based Compensation was
established.

 

  b)

Deferral Amounts; Accounts. A Deferral Commitment shall be made with respect to
each payment and/or type of Compensation payable by the Company or a
Participating Employer to a Participant during the Deferral Period, and shall
designate the portion of each deferral that shall be allocated among the various
Retirement or In-Service Accounts.

 

-6-



--------------------------------------------------------------------------------

  In addition, no amounts shall be deferred into an In-Service Account during a
Deferral Period when amounts are scheduled to be made from such Account and
until such time as that entire Account Balance has been completely distributed.
Notwithstanding anything to the contrary, for purposes of this Plan only, base
salary attributable to the final pay period of any calendar year shall be deemed
to be earned in the subsequent calendar year, provided the amounts are in fact
paid (or payable) in the subsequent calendar year under the Participating
Employer’s normal compensation practices. The Participant shall set forth the
amount to be deferred in the manner provided by the Committee.

 

  c) Allocation to Valuation Funds. The Participant shall specify in a separate
form (known as the “Allocation Form”) filed with the Committee, the
Participant’s initial allocation of the amounts deferred into each Account among
the various available Valuation Funds.

 

  d) Maximum Deferral. The maximum amount of salary that may be deferred shall
be seventy-five percent (75%); the maximum amount of bonus or incentive
compensation that may be deferred shall be one hundred percent (100%).

 

3.3. Period of Commitment. Any Deferral Commitment made by a Participant with
respect to Compensation shall remain in effect for the immediately succeeding
Deferral Period, and shall remain in effect for all future Deferral Periods
unless revoked or amended in writing by the Participant and delivered to the
Committee prior to the time determined by the Committee but in no event later
than the date on which the election is required to become irrevocable as set
forth in this Article or otherwise required by Section 409A of the Code and
applicable guidance, except that if a Participant suffers a Disability or
terminates employment prior to the end of the Deferral Period, the Deferral
Period shall end as of the date of Disability or termination.

 

3.4. Irrevocability of Deferral Commitment. Except as provided in Section 3.3,
above, a Deferral Commitment shall become irrevocable by the Participant as of
the last day on which an election may be made under the terms of this Plan and
during the following Deferral Period.

 

3.5. Change in Status. If the Committee determines that a Participant’s
employment performance is no longer at a level that warrants reward through
participation in this Plan, but does not terminate the Participant’s employment
with Company, the Participant’s existing Deferral Commitment shall terminate at
the end of the current Deferral Period, and no new Deferral Commitment may be
made by such Participant after notice of such determination is given by the
Committee, unless the Participant later satisfies the requirements of
Section 3.1.

 

3.6. Defaults in Event of Incomplete or Inaccurate Deferral Documentation. In
the event that a Participant submits a Deferral Commitment, Allocation Form or
Distribution Election to the Committee that contains information necessary to
the efficient operation of this Plan which, in the sole discretion of the
Committee, is missing, incomplete or inaccurate, the Committee shall be
authorized to treat such form as if the following elections had been made by the
Participant, and such information shall be communicated to the Participant:

 

  a) If no Account is listed – treat as if the Retirement Account was elected;

 

-7-



--------------------------------------------------------------------------------

  b) If Accounts listed equal less than 100% – treat as if the balance was
deferred into the Retirement Account;

 

  c) If Accounts listed equal more than 100% – proportionately reduce each
Account to equal 100%;

 

  d) If an In-Service Account is listed, but no deferrals can be made into that
Account due to the fact that benefits are scheduled to be paid or are being paid
from that In-Service Account, then the amounts elected to be deferred shall be
credited to another In-Service Account, if such other In-Service Account is
available for deferral, and if not, then to the Retirement Account during such
period of payment, after which time the balance of the amounts elected to be
deferred shall be credited to a subsequent In-Service Account with a
distribution date as elected or as provided in subsection (i), below;

 

  e) If no Valuation Fund is selected – treat as if the Money Market Fund was
elected (or, if no money market Fund is then available for investment, to such
other fund designated by the Committee);

 

  f) If the Valuation Fund(s) selected equal less than 100% – treat as if the
Money Market Fund was elected for remaining balance (or, if no money market fund
is then available for investment, to such other Fund designated by the
Committee);

 

  g) If the Valuation Fund(s) selected equal more than 100% – proportionately
reduce each Valuation Fund to equal 100%;

 

  h) If no Distribution Election is chosen – treat as if lump sum was elected
for In-Service Account and treat as if three (3) years of annual installments
was elected for Retirement Account and/or Company Contribution Account; and

 

  i) If no time of payment is chosen for an In-Service Account – treat as if the
earliest possible date available under the provisions of Section 5.3 below was
elected.

ARTICLE IV - DEFERRED COMPENSATION ACCOUNT

 

4.1. Accounts. The Compensation deferred by a Participant under the Plan, any
Discretionary Contributions and Interest shall be credited to the Participant’s
Account(s) as selected by the Participant, or as otherwise provided in this
Article. Separate accounts may be maintained on the books of the Company to
reflect the different Accounts chosen by the Participant, and the Participant
shall designate the portion of each deferral that will be credited to each
Account as set forth in Section 3.2(a), above. These Accounts shall be used
solely to calculate the amount payable to each Participant under this Plan and
shall not constitute a separate fund of assets.

 

-8-



--------------------------------------------------------------------------------

4.2. Timing of Credits; Withholding. A Participant’s deferred Compensation shall
be credited to each Account designated by the Participant as soon as practical
after the date the Compensation deferred would have otherwise been payable to
the Participant. Any Discretionary Contributions shall be credited to the
appropriate Account(s) as provided by the Committee. Any withholding of taxes or
other amounts with respect to deferred Compensation or other amounts credited
under this Plan that is required by local, state or federal law shall be
withheld from the Participant’s corresponding non-deferred portion of the
Compensation to the maximum extent possible, and any remaining amount shall
reduce the amount credited to the Participant’s Account in a manner specified by
the Committee.

 

4.3. Valuation Funds. A Participant shall designate, at a time and in a manner
acceptable to the Committee, one or more Valuation Funds for each Account for
the sole purpose of determining the amount of Interest to be credited or debited
to such Account. Such election shall designate the portion of each deferral of
Compensation made into each Account that shall be allocated among the available
Valuation Fund(s), and such election shall apply to each succeeding deferral of
Compensation until such time as the Participant shall file a new election with
the Committee. Upon notice to the Committee, the Participant shall also be
permitted to reallocate the balance in each Valuation Fund among the other
available Valuation Funds as determined by the Committee. The manner in which
such elections shall be made, the frequency with which such elections may be
changed, and the manner in which such elections shall become effective shall be
determined in accordance with the procedures to be adopted by the Committee from
time to time. As of the Effective Date, such elections may be made on a daily
basis electronically, and such elections shall become effective on the date made
or the next available Determination Date. The election of deemed investments
among the options provided shall be the sole responsibility of each Participant.
A Participating Employer and Committee members are not authorized to make any
recommendation to any Participant with respect to such election. Each
Participant assumes all risk connected with any adjustment to the value of his
or her Account. Neither the Committee nor the Company in any way guarantees
against loss or depreciation.

 

4.4. Discretionary Contributions. In its sole discretion, Company may make
Discretionary Contributions to a Participant’s Account. Discretionary
Contributions shall be credited at such times and in such amounts as approved by
the Board or the Committee, in its sole discretion. Unless the Committee
specifies otherwise, such Discretionary Contribution shall be allocated to the
Company Contribution Account.

 

4.5. Determination of Accounts. Each Participant’s Account as of each
Determination Date shall consist of the balance of the Account as of the
immediately preceding Determination Date, adjusted as follows:

 

  a) New Deferrals. Each Account shall be increased by any deferred Compensation
credited since such prior Determination Date in the proportion chosen by the
Participant, except that no amount of new deferrals shall be credited to an
Account at the same time that a distribution is to be made from that Account.

 

-9-



--------------------------------------------------------------------------------

  b) Company Contributions. Each Account shall be increased by any Discretionary
Contributions credited since such prior Determination Date as set forth in
section 4.4, above, or as otherwise directed by the Committee.

 

  c) Distributions. Each Account shall be reduced by the amount of each benefit
payment made from that Account since the prior Determination Date. Distributions
shall be deemed to have been made proportionally from each of the Valuation
Funds maintained within such Account based on the proportion that such Valuation
Fund bears to the sum of all Valuation Funds maintained within such Account for
that Participant as of the Determination Date immediately preceding the date of
payment.

 

  d) Interest. Each Account shall be increased or decreased by the Interest
credited to such Account since such Determination Date as though the balance of
that Account as of the prior Determination Date had been invested in the
applicable Valuation Funds chosen by the Participant.

 

4.6. Vesting of Accounts. Each Participant shall be vested in the amounts
credited to such Participant’s Account and Interest thereon as follows:

 

  a) Amounts Deferred. Unless otherwise expressly provided by the Committee, a
Participant shall be one hundred percent (100%) vested at all times in the
amount of Compensation elected to be deferred under this Plan, including any
Interest thereon.

 

  b) Discretionary Contributions. A Participant’s Discretionary Contributions
and Interest thereon shall become vested as determined by the Committee at the
time the contribution is made, except that a Participant’s Discretionary
Contributions and Interest thereon shall become one hundred (100%) vested as of
death, or Disability.

 

4.7. Statement of Accounts. To the extent that the Company does not arrange for
Account balances to be accessible online by the Participant, the Committee shall
provide to each Participant a statement showing the balances in the
Participant’s Account no less frequently than annually.

ARTICLE V - PLAN BENEFITS

 

5.1. Company Contribution Account. The vested portion of a Participant’s Company
Contribution Account shall be distributed to the Participant upon his or her
termination of employment with the Company.

 

  a)

Timing of Payment. Benefits payable from the Company Contribution Account shall
commence on the later of the April 1 of the calendar year immediately following
the date

 

-10-



--------------------------------------------------------------------------------

  of the Participant’s Termination or the date that is six (6) months following
the date of the Participant’s Termination.

 

  b) Form of Payment. The form of benefit payment shall be that form selected by
the Participant in the first Distribution Election coincident with the initial
crediting of amounts into the Company Contribution Account, and as permitted
pursuant to Section 5.7, below, except that if the Participant terminates
employment prior to Retirement, in which event, the Company Contribution Account
shall be paid in the form of a lump sum payment. If the form of payment selected
provides for subsequent payments, subsequent payments shall be made on or about
the anniversary of the initial payment.

 

5.2. Retirement Account. The vested portion of a Participant’s Retirement
Account shall be distributed to the Participant upon his or her Termination.

 

  a) Timing of Payment. Benefits payable from the Retirement Account shall
commence on the later of the April 1 of the calendar year immediately following
the date of the Participant’s Termination or the date that is six (6) months
following the date of the Participant’s Termination.

 

  b) Form of Payment. The form of benefit payment shall be that form selected by
the Participant in the first Deferral Commitment which designated a portion of
the Compensation deferred be allocated to the Retirement Account, and as
permitted pursuant to Section 5.7, below, except that if the Participant
terminates employment prior to Retirement, in which event, the Retirement
Account shall be paid in the form of a lump sum payment. If the form of payment
selected provides for subsequent payments, subsequent payments shall be made on
or about the anniversary of the initial payment.

 

5.3. In-Service Account. The vested portion of a Participant’s In-Service
Account shall generally be distributed to the Participant upon the date
specified by the Participant.

 

  a) Timing of Payment. Benefits payable from the In-Service Account shall
commence on or about April 1 of the year specified in the first Deferral
Commitment which designated a portion of the Compensation deferred be allocated
to the In-Service Account. In no event shall the year selected be earlier than
the first day of the sixth calendar year following the initial filing of the
Deferral Commitment with respect to that In-Service Account. In the event that
the Participant terminates employment with a Participating Employer prior to the
year specified for benefit payment, the benefits under this section shall
commence on the later of the April 1 of the calendar year immediately following
the date of the Participant’s Termination or the date that is six (6) months
following the date of the Participant’s Termination.

 

  b)

Form of Payment. The form of benefit payment from the In-Service Account shall
be that form selected by the Participant pursuant to Section 5.7, below, except
that if the Participant terminates employment with a Participating Employer
prior to the year specified for benefit payment, then the In-Service Account
shall be paid in a lump sum. If

 

-11-



--------------------------------------------------------------------------------

  the form of payment selected provides for subsequent payments, subsequent
payments shall be made on or about the anniversary of the initial payment.

 

  c) Change of Time and/or Form of Payment. The Participant may subsequently
amend the form of payment or the intended date of payment to a date later than
that date of payment in force immediately prior to the filing of such request,
by filing such amendment with the Committee no later than twelve (12) months
prior to the current date of payment. The Participant may file this amendment,
provided that each amendment must provide for a payout as otherwise permitted
under this paragraph at a date no earlier than five (5) years after the date of
payment in force immediately prior to the filing of such request, and the
amendment may not take effect for twelve (12) months after the request is made.
For purposes of this Article, a payment of amounts under this Plan, including
the payment of annual installments over a number of years, shall be treated as a
single payment, as provided in Treas. Reg. Section1-409A-2(b)(2)(iii).

 

5.4. Death Benefit. Upon the death of a Participant prior to the commencement of
benefits under this Plan from any particular Account, Company shall pay to the
Participant’s Beneficiary an amount equal to the vested Account balance in that
Account in the form of a lump sum payment as soon as administratively possible,
but in no event later than the last day of the calendar year in which such death
occurs (or, if later, the fifteenth day of the third month following the date of
death). In the event of the death of the Participant after the commencement of
benefits under this Plan from any Account, the benefits from that Account(s)
shall be paid to the Participant’s designated Beneficiary from that Account at
the same time and in the same manner as if the Participant had survived.

 

5.5. Hardship Distributions. Upon a finding that a Participant has suffered a
Financial Hardship, the Committee may, in its sole discretion, terminate the
existing Deferral Commitment, and/or make distributions from any or all of the
Participant’s Accounts. The amount of such distribution shall be limited to the
amount reasonably necessary to meet the Participant’s needs resulting from the
Financial Hardship plus amounts necessary to pay taxes reasonably anticipated as
a result of the distribution, after taking into account the extent to which such
Financial Hardship is or may be relieved through the reimbursement or
compensation by insurance, or otherwise or by liquidation of the Participant’s
assets (to the extent that liquidation of such assets would not itself cause
severe financial hardship). The amount of such distribution will not exceed the
Participant’s vested Account balances. If payment is made due to Financial
Hardship, the Participant’s deferrals under this Plan shall cease for the period
of the Financial Hardship and for twelve (12) months thereafter. If the
Participant is again eligible to participate, any resumption of the
Participant’s deferrals under the Plan after such twelve (12) month period shall
be made only at the election of the Participant in accordance with Article III
herein.

 

5.6.

Disability Distributions. Upon a finding that a Participant has suffered a
Disability, the Committee shall make a distribution of all of the Participant’s
Accounts. The amount of such distribution shall be made in the form of a lump
sum and shall commence as soon as administratively practical after the
determination of such Disability, but in no event will the distribution under
this provision be made later than the last day of the calendar year in which

 

-12-



--------------------------------------------------------------------------------

  such Disability is determined (or, if later, the fifteenth day of the third
month following the date the Disability is determined).

 

5.7. Form of Payment. Unless otherwise specified in this Article, the benefits
payable from any Account under this Plan shall be paid in the form of benefit as
provided below, and specified by the Participant in the Distribution Election
applicable to that Account at the time of the initial deferral or credit to that
Account. The permitted forms of benefit payments are:

 

  a) A lump sum amount which is equal to the vested Account balance; and

 

  b) Annual installments for a period of up to twenty (20) years (or in the
event of payment of the In-Service Account, a maximum of five (5) years) where
the annual payment shall be equal to the vested balance of the Account
immediately prior to the payment, multiplied by a fraction, the numerator of
which is one (1) and the denominator of which commences at the number of annual
payments initially chosen and is reduced by one (1) in each succeeding year.
Interest on the unpaid balance shall be based on the most recent allocation
among the available Valuation Funds chosen by the Participant, made in
accordance with Section 4.3, above.

 

5.8. Small Account. If the Participant’s vested, unpaid balance of any Account
as of the time the payments are to commence from such Account is less than
$25,000, then the Company may cause the remaining unpaid, vested portion of such
Account to be paid in a lump sum, notwithstanding any election by the
Participant to the contrary.

 

5.9. Withholding; Payroll Taxes. Company shall withhold from any payment made
pursuant to this Plan any taxes required to be withheld from such payments under
local, state or federal law.

 

5.10. Payments in Connection with a Domestic Relations Order. Notwithstanding
anything to the contrary, the Company may make distributions to someone other
than the Participant if such payment is necessary to comply with a domestic
relations order, as defined in Section 414(p)(1)(B) of the Code, involving the
Participant. Where the domestic relations order permits discretion on the part
of the non-Participant spouse and such discretion has not been exercised, the
Company shall distribute to the non-Participant spouse the amounts subject to
the order as soon as practical.

 

5.11. Payment to Guardian. If a Plan benefit is payable to a minor or a person
declared incompetent or to a person incapable of handling the disposition of the
property, the Committee may direct payment to the guardian, legal representative
or person having the care and custody of such minor, incompetent or person. The
Committee may require proof of incompetency, minority, incapacity or
guardianship as it may deem appropriate prior to distribution. Such distribution
shall completely discharge the Committee and Company or any Participating
Employer from all liability with respect to such benefit.

 

5.12.

Effect of Payment. The full payment of the applicable benefit under this Article
V shall completely discharge all obligations on the part of the Company or any
Participating Employer

 

-13-



--------------------------------------------------------------------------------

  to the Participant (and the Participant’s Beneficiary) with respect to the
operation of this Plan, and the Participant’s (and Participant’s Beneficiary’s)
rights under this Plan shall terminate.

 

5.13. Permissible Acceleration of Payments. To the extent permitted by
Section 409A of the Code, the Committee may, in its sole discretion, accelerate
the time or schedule of a payment under the Plan as permitted and set forth in
Treas. Reg. Section1-409A-3(j)(4), or as may otherwise be provided by the
Treasury or the Internal Revenue Service from time to time.

ARTICLE VI - BENEFICIARY DESIGNATION

 

6.1. Beneficiary Designation. Each Participant shall have the right, at any
time, to designate one (1) or more persons or entity as Beneficiary (both
primary as well as secondary) to who benefits under this Plan shall be paid in
the event of Participant’s death prior to complete distribution of the
Participant’s vested Account balance. Each Beneficiary designation shall be in a
written form prescribed by the Committee and shall be effective only when filed
with the Committee during the Participant’s lifetime.

 

6.2. Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Committee.

 

6.3. No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

 

  a) The Participant’s surviving spouse;

 

  b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant but leaves surviving issue, then such issue
shall take by right of representation the share the deceased child would have
taken if living;

 

  c) The Participant’s estate.

 

6.4. Effect of Payment. Payment to the Beneficiary shall completely discharge
the Company’s obligations under this Plan.

ARTICLE VII - ADMINISTRATION

 

-14-



--------------------------------------------------------------------------------

7.1. Committee; Duties. This Plan shall be administered by the Committee. The
Committee shall have the authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and decide
or resolve any and all questions, including interpretations of the Plan, as they
may arise in such administration.

 

7.2. Compliance with Section 409A of the Code. It is intended that the Plan
comply with the provisions of Section 409A of the Code, so as to prevent the
inclusion in gross income of any amounts deferred hereunder in a taxable year
that is prior to the taxable year or years in which such amounts would otherwise
actually be paid or made available to Participants or Beneficiaries. This Plan
shall be construed, administered, and governed in a manner that effects such
intent, and the Committee shall not take any action that would be inconsistent
with such intent. Although the Committee shall use its best efforts to avoid the
imposition of taxation, interest and penalties under Section 409A of the Code,
the tax treatment of deferrals under this Plan is not warranted or guaranteed.
Neither the Company, any Participating Employer, the Board, any director,
officer, employee and advisor, the Board nor the Committee (or any delegate
thereof) shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Participant, Beneficiary or other taxpayer as a
result of the Plan. For purposes of the Plan, the phrase “permitted by
Section 409A of the Code,” or words or phrases of similar import, shall mean
that the event or circumstance shall only be permitted to the extent it would
not cause an amount deferred or payable under the Plan to be includible in the
gross income of a Participant or Beneficiary under Section 409A(a)(1) of the
Code.

 

7.3. Agents. The Committee may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Company.

 

7.4. Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in the Plan.

 

7.5. Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, loss, damage, expense or
liability arising from any action or failure to act with respect to this Plan on
account of such member’s service on the Committee, except in the case of gross
negligence or willful misconduct.

ARTICLE VIII - CLAIMS PROCEDURE

 

8.1. Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”),
or requesting information under the Plan shall present the request in writing to
the Committee, which shall respond in writing as soon as practical, but in no
event later than ninety (90) days after receiving the initial claim (or no later
than forty-five (45) days after receiving the initial claim regarding a
Disability under this Plan).

 

-15-



--------------------------------------------------------------------------------

8.2. Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:

 

  a) The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;

 

  b) A description of any additional material or information required and an
explanation of why it is necessary, in which event the time frames listed in
section 8.1 shall be one hundred and eighty (180) and seventy-five (75) days
from the date of the initial claim respectively; and

 

  c) An explanation of the Plan’s claim review procedure.

 

8.3. Review of Claim. Any Claimant whose claim or request is denied or who has
not received a response within ninety (90) days (or forty-five (45) days in the
event of a claim regarding a Disability) may request a review by notice given in
writing to the Committee. Such request must be made within sixty (60) days (or
one hundred and eighty (180) days in the event of a claim regarding a
Disability) after receipt by the Claimant of the written notice of denial, or in
the event Claimant has not received a response sixty (60) days (or one hundred
and eighty (180) days in the event of a claim regarding a Disability) after
receipt by the Committee of Claimant’s claim or request. The claim or request
shall be reviewed by the Committee which may, but shall not be required to,
grant the Claimant a hearing. On review, the claimant may have representation,
examine pertinent documents, and submit issues and comments in writing.

 

8.4. Final Decision. The decision on review shall normally be made within sixty
(60) days (or forty-five (45) days in the event of a claim regarding a
Disability) after the Committee’s receipt of claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty
(120) days (or ninety (90) days in the event of a claim regarding a Disability).
The decision shall be in writing and shall state the reasons and the relevant
Plan provisions. All decisions on review shall be final and bind all parties
concerned.

ARTICLE IX - AMENDMENT AND TERMINATION OF PLAN

 

9.1.

Amendment. The Board or the Committee may at any time amend the Plan by written
instrument, notice of which is given to all Participants and to Beneficiary
receiving installment payments, provided however, that no amendment shall reduce
the amount vested or accrued in any Account as of the date the amendment is
adopted. Notwithstanding the foregoing or any provision of the Plan to the
contrary, the Board or the Committee may at any time (in its sole discretion and
without the consent of any Participant) modify, amend or terminate any or all of
the provisions of this Plan or take any other action, to the extent necessary or
advisable to conform the provisions of the Plan with Section 409A of the Code,
the regulations issued thereunder or an exception thereto, regardless of whether
such modification, amendment or termination of this Plan or other action shall
adversely affect the rights of a Participant under the Plan. Termination of this
Plan shall not be a distribution event under the Plan unless

 

-16-



--------------------------------------------------------------------------------

  otherwise permitted under Section 409A. In addition, any amendment which adds
a distribution event to the Plan shall not be affective with respect to Accounts
already established as of the time of such amendment.

 

9.2. Company’s Right to Terminate. The Board or the Committee may, in its sole
discretion, terminate the entire Plan, or terminate a portion of the Plan that
is identified as an elective account balance plan as defined in Treas. Reg.
Section1.409A -1(c)(2)(i)(A), or as a non-elective account balance plan as
defined in Treas. Reg. Section1.409A -1(c)(2)(i)(B), and require distribution of
all benefits due under the Plan or portion thereof, in accordance with the
applicable requirements of Treas. Reg. Section1.409A-3(j)(4)(ix).

ARTICLE X - MISCELLANEOUS

 

10.1. Unfunded Plan. This plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly-compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of
ERISA.

 

10.2. Unsecured General Creditor. Notwithstanding any other provision of this
Plan, Participants and Participants’ Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of Company or
any other party for payment of benefits under this Plan. Any property held by
Company for the purpose of generating the cash flow for benefit payments shall
remain its general, unpledged and unrestricted assets. Company’s obligation
under the Plan shall be an unfunded and unsecured promise to pay money in the
future.

 

10.3. Trust Fund. Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, Company may establish one (1) or
more trusts, with such trustees as the Board or the Committee may approve, for
the purpose of assisting in the payment of such benefits. The assets of any such
trust shall be held for payment of all Company’s general creditors in the event
of insolvency. To the extent any benefits provided under the Plan are paid from
any such trust, Company shall have no further obligation to pay them. If not
paid from the trust, such benefits shall remain the obligation of Company.

 

10.4. Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be unassignable and non-transferable.
No part of the amounts payable shall, prior to actual payment, be subject to
seizure or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

-17-



--------------------------------------------------------------------------------

10.5. Not a Contract of Employment. This Plan shall not constitute a contract of
employment between Company or any Participating Employer and the Participant.
Nothing in this Plan shall give a Participant the right to be retained in the
service of Company or any Participating Employer or to interfere with the right
of the Company or any Participating Employer to discipline or discharge a
Participant at any time.

 

10.6. Protective Provisions. A Participant will cooperate with Company by
furnishing any and all information requested by Company, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and taking such other action as may be requested by
Company.

 

10.7. Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania, except as
preempted by federal law.

 

10.8. Validity. If any provision of this Plan shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

 

10.9. Notice. Any notice required or permitted under the Plan shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the Committee shall be
directed to the Company’s address. Mailed notice to a Participant or Beneficiary
shall be directed to the individual’s last known address in Company’s records.

 

10.10. Successors. The provisions of this Plan shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of Company, and successors of any such corporation or
other business entity.

 

-18-



--------------------------------------------------------------------------------

Executed as of the 29th day of August, 2012

 

NBCUNIVERSAL MEDIA, LLC BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

-19-